Citation Nr: 0202627	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  98-16 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder for the period from May 2, 
1994, through April 27, 2000. 

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder for the period beginning April 28, 
2000.  

3.  Entitlement to a rating in excess of 10 percent for 
hiatal hernia with history of duodenal ulcer. 
 

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Little Rock, Arkansas.  In October 2001, the 
veteran was afforded a videoconference hearing pursuant to 
the provisions of 38 U.S.C.A. § 7107(e)(2) (West 1991 & Supp. 
2001).  During this hearing, the undersigned Board Member was 
located in Washington, D.C., and the veteran was located at 
the RO. 

The attention of the RO is directed to that portion of the 
October 2001 hearing transcript (page 8) in which the veteran 
appeared to raise the issue of entitlement to an earlier 
effective date for service connection for post-traumatic 
stress disorder.  
The RO should complete any development or other action 
indicated with respect to this issue.   


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  For the period from May 2, 1994, through April 27, 2000, 
it is not shown that post-traumatic stress disorder resulted 
in difficulty in establishing and maintaining effective work 
and social relationships due to such symptoms as a flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long- 
term memory; impaired judgment; impaired abstract thinking; 
or disturbances of motivation and mood.

3.  For the period beginning April 28, 2000, symptoms of 
post-traumatic stress disorder are not shown to have resulted 
in occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; difficulty in adapting to stressful 
circumstances; or an inability to establish and maintain 
effective relationships.

4.  It is not shown that the veteran currently suffers from 
recurrent duodenal ulcers that result in moderate disability; 
it is also not shown that he suffers from persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain productive of considerable impairment of health due to 
hiatal hernia.  

5.  There are no extraordinary factors associated with the 
service-connected disabilities productive of an unusual 
disability picture such as to render application of the 
regular schedular provisions impractical.
 

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for post-traumatic stress disorder for the period 
from May 2, 1994, through April 27, 2000, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.130, Diagnostic Code (DC) 9411 (2001).

2.  The criteria for a rating in excess of 50 percent for 
post-traumatic stress disorder for the period beginning April 
28, 2000, are not met.  38 U.S.C.A. §§ 1155 5110(a) (West 
1991); 38 C.F.R. §§ 3.102, 3.321, 3.400(o), Part 4, 4.130, DC 
9411 (2001). 

3.  The criteria for a rating in excess of 10 percent for 
hiatal hernia with history of duodenal ulcer are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.114, DCs 7305, 7346 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) and 
implementing regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.316(a).  The VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case the Board finds that the VA's 
duties, as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. §§ 5102 
and 5103).  The veteran was notified of the evidence required 
for a grant of his claims by supplemental statements of the 
case dated in July 1998, March 1999, June 1999 and August 
2001.  The Board concludes that the discussion therein 
adequately informed the veteran of the information and 
evidence needed to substantiate his claims, thereby meeting 
the notification requirements of the VCAA.  Thus, there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified 
at 38 U.S.C.A. § 5103A).  The necessary evidence, to include 
VA clinical records dated through August 2000, has been 
obtained by the RO, and there is no specific reference to any 
other pertinent records that need to be obtained.  In this 
regard, a March 2001 Report of Contact referencing the VCAA 
indicated the veteran had been contacted to determine if 
there were any additional pertinent records to be obtained, 
and he indicated that there were none.  Accordingly, the 
Board finds that the development requirements of the VCAA 
have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II. Post-traumatic Stress Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).


Occupational and social impairment due to psychiatric 
disorders, such as post-traumatic stress disorder, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
warrants a 30 percent disability rating. 38 C.F.R. § 4.130, 
DC 9411 (2001).

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms of post-traumatic 
stress disorder as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships warrants a 50 percent disability rating.  
38 C.F.R. § 4.130, DC 9411 (2001). 

Occupational and social impairment due to post-traumatic 
stress disorder with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or an inability to establish and maintain effective 
relationships warrants a 70 percent disability rating.  
38 C.F.R. § 4.130, DC 9411 (2001). 

Turning to a summary of the relevant facts and procedural 
history, service connection for post-traumatic stress 
disorder was granted by way of a March 1998 hearing officer's 
decision.  A 30 percent rating was assigned effective from 
May 2, 1994.  The evidence used as a basis for this rating, 
in most pertinent part, was a report from a January 1998 VA 
psychiatric examination.  At that time, the veteran initially 
described his functioning as "pretty good," but also 
reported constant depression and anxiety.  He reported having 
recurring nightmares two to three times a year and almost 
daily intrusive thoughts of his war experiences.  Exaggerated 
startle response and hypervigilance were also described, and 
the veteran reported that he avoided crowds.  He reported 
that he had been living with a girlfriend for a few months, 
which was making him nervous in light of a history of six 
previous marriages.  He indicated that he had been working as 
a housekeeper at a VA hospital for the previous fourteen 
months, and that he generally had no problems at work, 
although he felt stress at times.  

The mental status examination conducted in January 1998 
showed the veteran to be fully cooperative but rather 
anxious.  Speech was within normal limits.  The predominant 
mood was said to be one of anxiety with depression.  Affect 
was appropriate to contact, and the veteran's thought 
processes and associations were logical and tight with no 
confusion or loosening of associations.  No gross impairment 
in memory was shown and the veteran was oriented to all 
spheres.  The veteran did not describe hallucinations and no 
delusional material was noted during the examination.  
Insight and judgment were adequate and the veteran denied 
suicidal intent.  The impression was post-traumatic stress 
disorder, and the Global Assessment of functioning was 58, 
which corresponds approximately to "moderate" impairment of 
social and occupational functioning.   

The additional evidence includes reports from VA mental 
hygiene reports dated in 1998 and 1999 reflecting treatment 
including group therapy.  An interim progress report dated in 
June 1999 from a VA clinical psychologist who had been 
treating the veteran on an irregular basis for four years 
described the veteran's employment situation as involving 
work in the housekeeping department of a VA hospital during 
the evening hours when the facility was not in use.  The 
veteran stated that the lack of contact with other people 
while he worked was reduced his level of stress.  The 
psychologist stated that the veteran reported being unable to 
maintain any stable relationships for the previous four 
years, and that he had only "peripheral" relationships with 
family members.  Unstable relationships were said to be 
clearly an issue and a focus of treatment.  It was indicated 
that the veteran had been on antidepressant medications 
"constantly."  Regular mental hygiene clinic sessions were 
said to have been necessary to maintain his stability and 
employment, and the most glaring deficits were said to be in 
the area of social performance.  It was reported that the 
veteran's level of employment was not up to his intellectual 
or historical potential, but that he was able to maintain 
employment with difficulty.  The social deficits were said to 
be very highly marked, and it was indicated that future 
treatment would focus on the veteran's ability to form and 
maintain relationships, including with his children.   

The most recent VA psychiatric examination was conducted in 
April 2000, at which time the veteran reported he was "not 
doing well."  He indicated that he was having some physical 
problems that exacerbated his post-traumatic stress disorder.  
The symptomatology with regard to nightmares, intrusive 
thoughts about his military service in Vietnam, exaggerated 
startle response, and avoidance of crowds described at the 
January 1998 VA examination were repeated.  He reported that 
he was living alone and that he was not dating anybody.  It 
was indicated he was still working at his job as a 
housekeeper at a VA medical facility.  He described 
difficulties with trusting people and getting along with his 
children.

 Upon mental status examination, the veteran made no contact 
with the examiner.  Some dysphoria was noted and speech was 
within normal limits.  The predominant mood was one of 
depression, and affect was appropriate to content.  The 
veteran's thought processes and associations were logical and 
tight, and no loosening of associations or confusion were 
noted.  No gross impairment in memory was observed, and the 
veteran was oriented to all three spheres.  Hallucinations 
were not complained of and no delusional material was noted.  
Insight and judgment were adequate.  The veteran reported 
some suicidal ideation, but denied suicidal intent.  The 
diagnosis was again post-traumatic stress disorder, and the 
GAF score was 48, which approximates to "serious" 
impairment in social and occupational functioning. 

Following the April 2000 VA psychiatric examination, the 
rating for post-traumatic stress disorder was increased to 50 
percent, effective from April 28, 2000, the date of the most 
recent VA psychiatric examination.  As the effective date for 
the increased rating was not the same as that assigned for 
the 30 percent rating, or May 2, 1994, there remains for 
consideration by the Board the matter of entitlement to an 
initial rating in excess of 30 percent for the period from 
May 2, 1994, to April 27, 2000.  AB v. Brown, 6 Vet. App. 35 
(1993).  The adjudication below will include consideration of 
whether there is any basis for "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).    

Turning first to the issue of entitlement to a rating in 
excess of 30 percent for post-traumatic stress disorder for 
the period from May 2, 1994, through April 27, 2000, in 
general, an increased rating cannot be assigned prior to the 
date that entitlement to the particular disability rating is 
shown.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  In this 
case, the RO correctly assigned April 28, 2000, as the 
effective date for the 50 percent rating, as entitlement to 
an increased rating for post-traumatic stress disorder was 
not shown prior to the date of the most recent VA psychiatric 
examination.  Clearly, the basis for the increase was the 
worsening of symptomatology associated with post-traumatic 
stress disorder, as evidenced by the increased GAF score and 
other findings, demonstrated upon the April 28, 2000, VA 
psychiatric examination.

There is no evidence dated prior to April 28, 2000, 
demonstrating the symptomatology required for a 50 percent 
rating, namely occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory, impaired judgment; impaired 
abstract thinking; or disturbances of motivation and mood.  
In fact, his affect was described as appropriate to contact, 
his thought processes and associations were logical and 
tight, and there was no gross memory impairment.  He was 
oriented, his speech was normal, and his insight and judgment 
were appropriate.  Moreover, under the same logic as utilized 
above, there is no basis for a higher "staged" rating or 
ratings prior to April 28, 2000. 

As for entitlement to a rating in excess of 50 percent for 
post-traumatic stress disorder for the period beginning April 
28, 2000, it is also not shown that the criteria for a 70 
percent rating highlighted above are met.  More specifically, 
the clinical evidence of record, most importantly that 
contained in the report from an April 2000 VA psychiatric 
examination, did not reflect obsessional rituals; abnormal 
speech; near continuous panic or depression, disorientation, 
or neglect of personal appearance or hygiene.  While some of 
the criteria for a 70 percent rating were perhaps described 
upon VA examination in April 2000 and elsewhere, to include a 
difficulty with impulse control and a reference to suicidal 
ideation (without suicidal intent), and the veteran certainly 
has problems with depression and interacting with others, he 
has been able to maintain a consistent level of employment.  
Moreover, the GAF score following the most recent 
examination, while reflecting serious impairment, is not so 
severe as to equate with the complete inability to establish 
or maintain relationships.  The veteran's affect was 
appropriate, he was oriented, his insight and judgment were 
adequate, his thought processes and associations were logical 
and tight, and there was no gross memory impairment.

In making the above determination, the Board has considered 
the testimony presented at the October 2001 hearing 
concerning the level of disability associated with the 
veteran's post-traumatic stress disorder, particularly the 
veteran's statements that he has virtually no social life and 
that he copes with his mental difficulties by being a 
"workaholic."  However, the Board finds the probative value 
of this evidence to be outweighed by the more objective 
clinical evidence of record, particularly that contained in 
the reports from the most recent VA psychiatric examination.  
See Francisco v. Brown, 7 Vet. App. at 55 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected post-traumatic stress disorder is demonstrated, nor 
is there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  

III. Hiatal Hernia/Duodenal Ulcer.

Moderate disability due to recurring episodes of severe 
symptoms of duodenal ulcer occurring two or three times a 
year averaging 10 days in duration, or with continuous 
moderate manifestations, warrants a 20 percent disability 
rating.  Mild disability due to a duodenal ulcer, with 
recurring symptoms once or twice yearly, warrants a 10 
percent disability rating.  38 C.F.R. § 4.114 DC 7305.

Persistently recurrent epigastric distress due to hiatal 
hernia with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health warrants a 30 percent 
disability rating.  A hiatal hernia manifested by two or more 
of the symptoms for the 30 percent evaluation of less 
severity warrants a 10 percent disability rating.  
38 C.F.R. § 4.114, DC 7346.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  

With the legal criteria above in mind, the pertinent facts 
will be summarized.  Service connection for a duodenal ulcer 
was granted by a July 1968 rating decision.  A 10 percent 
rating was assigned and has been confirmed and continued 
until the present time.  The evidence of record at that time 
included a February 1968 upper gastrointestinal series of X-
rays (UGI) report that showed a widening and coarsening of 
the mucosa of the prepyloric antrum with an umbrella cap and 
a widening and coarsening of the mucosa of the first part of 
the duodenum.  Upon VA examination in March 1968, the 
examination of the digestive system was negative, and the 
diagnosis was "peptic ulcer: not found."  An interpretation 
of the February 1968 UGI report completed by a VA physician 
in July 1968 was that the ulcer niche had been completely 
healed, and a 
January 1969 UGI was negative.  A December 1972 UGI showed 
evidence of old peptic ulcer disease but no evidence of an 
active disease process at that time. 

Additional pertinent evidence includes a July 1986 UGI report 
that resulted in an impression of minimal bulb deformity with 
coarsened fold in the second portion of the duodenal sweep 
consistent with peptic ulcer disease.  An active ulcer crater 
was not demonstrated.  A November 1995 radiologic report 
revealed a small sliding type of hiatal hernia without any 
definite reflux and evidence of duodenitis.  Upon VA 
examination in May 1996, the veteran stated he was bothered 
periodically with epigastric pain in the pit of his stomach.  
He did not describe any vomiting, diarrhea or constipation.  
No recent hematemesis or melena were described.  He reported 
that he took Zantac and that his weight had been stable over 
the previous year.  The physical examination revealed a soft 
abdomen; no evidence of enlargement of the liver or spleen; 
and bowel sounds that were within normal limits.  The 
diagnoses were duodenitis and hiatal hernia. 

Another UGI conducted in November 1998 demonstrated a small 
hiatal hernia and no evidence of gastroesophageal reflux.  
Upon VA examination at that time, the veteran stated that he 
had not bled from a peptic ulcer since 1968.  He stated he 
took 20 milligrams of Pepcid twice a day, and that when his 
ulcer flared, he got epigastric pain, gas and heartburn.  He 
did not complain about vomiting, diarrhea, or constipation, 
and stated that he ate two to three meals a day and that his 
weight was stable.  The physical examination revealed a soft 
abdomen, a liver and spleen that was not enlarged and no 
abdominal tenderness.  The examiner did not feel a mass and 
the bowel sounds were normal.  The impression was a hiatal 
hernia. 

The most recent clinical evidence is contained in reports 
from an April 2000 upper gastrointestinal series which showed 
a small sliding type of hiatal hernia without definite 
gastroesophageal reflux.  There was no evidence of an ulcer 
crater, spasm or deformity.  The duodenal bulb and the loop 
appeared unremarkable, and the proximal jejunal loops are 
normal.  The impression was a small sliding type of hiatal 
hernia.  Upon VA examination conducted at that time, the 
veteran stated that he had stomach pain as a result of 
antibiotics he was taking for a urinary tract infection.  He 
complained of nausea but stated that he did not vomit.  He 
described occasional constipation but stated that he rarely 
had diarrhea.  He reported that he ate one to three meals a 
day and that his weight was down ten pounds over the previous 
year, although he acknowledged that he was attempting to lose 
weight.  He reported missing three to four days of work per 
week because of a stomach ailment, but never more than one 
day at a time.  The veteran reported that he used Pepcid and 
Mylanta.  Upon examination, the abdomen was protuberant, and 
mild tenderness was noted in the epigastrium.  Again, there 
was no enlargement of the liver or spleen, and the bowel 
sounds were normal.  The impression was hiatal hernia.  

In an August 2000 addendum, the physician who examined the 
veteran in April 2000 stated that the veteran's in-service 
symptomatology was that of a small sliding hiatal hernia.  By 
rating decision in August 2001, the RO added hiatal hernia to 
the service connected disability.  The disability was rated 
under DC 7305-7346, and the 10 percent rating was continued.  

At his October 2001 hearing, the veteran stated that he had 
trouble with gastritis, but that Tagamet or Zantac would 
"clear it up."  Overall, he stated that his medications 
generally kept his digestive problems "in check," and that 
he was not too concerned about his stomach problems.  

Applying the legal criteria to the facts summarized above, 
the Board notes initially that the legal criteria provide 
that only one rating may be assigned for the service-
connected gastrointestinal disability under either 7305 or 
7346.  38 C.F.R. § 4.114.  The veteran will be provided the 
benefit of the highest rating that can be assigned under 
either diagnostic codes.  Turning first to 7305, a rating in 
excess of 10 percent under this diagnostic code requires 
"moderate" disability due to recurring episodes of severe 
symptoms of duodenal ulcer occurring two or three times a 
year averaging 10 days in duration, or with continuous 
moderate manifestations.  The clinical evidence of record, 
while recently demonstrating a hiatal hernia, has not shown 
an active ulcer for many years.  Clearly, a rating in excess 
of 10 percent under DC 7305 is thus not warranted.  

With regard to DC 7346, a rating in excess of 10 percent 
requires persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  The recent clinical 
evidence of record does not reflect any dysphagia, pyrosis, 
regurgitation or substernal or arm or shoulder due to hiatal 
hernia.  While epigastric distress is clearly part of the 
disability picture, there is no indication that this has 
produced considerable impairment of health.  The veteran 
himself has stated his stomach disability is well-controlled 
by medication, and there are no clinical findings from the 
recent VA clinical evidence summarized above indicative of 
"considerable" stomach disability.  There is also no 
evidence demonstrating that an extraschedular rating is 
warranted under 38 C.F.R. § 3.321(b)(1).  Thus, the Board 
concludes that entitlement to an increased rating for hiatal 
hernia with history of duodenal ulcer is not warranted.   






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder for the period from May 2, 
1994, through April 27, 2000, is denied.  

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder for the period beginning April 28, 
2000, is denied.  

Entitlement to a rating in excess of 10 percent for hiatal 
hernia with history of duodenal ulcer is denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

